DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7, at lines 3-5 and 2-4, respectively, recite, “the electric cable attachment part includes, on an outer surface side, a rising wall that extends in a direction that is orthogonal to the electric cable attachment part and in a direction where the hinge part extends”.  This limitation is confusing because it describes a portion of the electric cable attachment part – a rising wall – as being orthogonal to the whole of the electric cable attachment part.  Thus, this limitation effectively describes the electric cable attachment part as being orthogonal to itself.  Instead of characterizing the orthogonality of the rising wall with respect to the whole of the electric cable attachment 
Additionally, the portion of the above limitation which recites “a direction that is orthogonal to the electric cable attachment part and in a direction where the hinge part extends” is unclear because the hinge part is understood to extend in a direction that is substantially the same as that of the electric cable attachment apart.  As such, it is unclear how the rising wall could extend in a direction that is orthogonal to the electric cable attachment part and in a direction where the hinge part extends.
Claim 6, at lines 3-4, recites, “the electric cable housing part includes an opening in which at least a part adjacent to the lead-out opening in a direction where the cable extends is open”.  The wording of this limitation is difficult to parse and may be missing clarifying punctuation.  Additionally, this limitation appears to describe a part of an opening being open, which is itself confusing, particularly in light of the limitation that follows, wherein a closing part is described as closing the opening.  It seems that perhaps the state of the opening – that is, whether it is open or closed – depends on the state of the second hinge part.  However, this variability is not captured in the language of the claim.
Claims 7 and 8 are indefinite for the reasons set forth above with respect to claim 6 by way of their dependence from claim 6.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (hereinafter “Fukushima”) (U.S. Pub. No. 2017/0294640A1).
Regarding claims 3 and 10, Fukushima teaches a wiring module 10 (connection module) according to the present embodiment is attached to a power storage element group 12 in which multiple power storage elements 11 are arranged in a line, thus constituting a power storage module M (see paragraph 25; FIG. 1).  
The wiring module 10 includes an insulating protector 20 (protector; holding member), multiple bus bars 15 that are housed in the insulating protector 20, detection terminals 17 that detect the state of the power storage elements 11, and electrical wires 38 (electric cables) that are connected to the detection terminals 17 (see paragraph 31).  
The insulating protector 20 has an electrical wire holding portion 26 (electric cable housing part) for holding the electrical wires 38 between the two lines of bus bar housing portions 21 (see paragraph 33).  An opening is formed in a portion of the peripheral wall 21A of the bus bar housing portion 21 on one side thereof, and this opening portion is in communication with a terminal holding portion 22 (end linking members) which holds a connection portion that connects a detection terminal 17 to an electrical wire 38 (see paragraphs 33 and 35).  An opening is formed in the wall portion 
The electrical wire holding portion 26 includes a pair of side wall portions 26A and 26B that are arranged along the alignment direction of the power storage elements 11, and a bottom wall portion 26C that connects the pair of side wall portions 26A and 26B.  The electrical wires 38 are placed on the bottom wall portion 26C. Electrical wire pressing pieces 27 that extend in a direction that intersects the routing direction of the electrical wires 38 are arranged between the pair of side wall portions 26A and 26B, and prevent the electrical wires 38 from popping up (see paragraph 45).  As can be seen in FIG. 6, a space between the pair of side wall portions 26A and 26B, the bottom wall portion 26C and the pressing pieces 27 defines an opening (lead-out opening) through the electrical wires 38 pass through.
An end portion (lead-out part) of the bottom wall portion 26C of the electrical wire holding portion 26 is connected to a bending member 30 (electric cable attachment part) via a hinge 31 (hinge part) (see paragraph 47).  A support portion 29, which supports the bending member 30 when bent to protrude downward, is provided below the electrical wire holding portion 26 of the insulating protector 20. A pair of locking pieces 29A (holding part) that lock the bending member 30 are provided on the support portion 29 as protrusions extending in the rightward direction. A locking claw 29B is provided at the tip of each of the locking pieces 29A (see paragraph 48; FIGS. 2 and 3).

Regarding claim 4, it is further understood that when the bending member 30 is bent approximately 90° upward, the bending member 30 effectively blocks the opening defined by the space between the pair of side wall portions 26A and 26B, the bottom wall portion 26C and the pressing pieces 27 (electric cable attachment part is disposed to close the lead-out opening when the electric cable attachment part is in the bent state).
Regarding claim 5, Fukushima teaches that the bending member 30 includes locked portions 33 (rising walls) that are provided on respective side edges of the placement portion 32 and are locked to the insulating protector 20 in the bent state. The locked portions 33 protrude outward from the side edges the bending member 30 (extend in a direction that is orthogonal to the electric cable attachment part), and include elliptical locking holes 33A that can receive the locking claws 29B of the insulating protector 20 (disposed to close the lead-out opening when the electric cable attachment part is folded back toward the electric cable housing part by the hinge part).
Regarding claim 6, as stated above, Fukushima teaches that the electrical wire holding portion 26 includes a pair of side wall portions 26A and 26B that are arranged along the alignment direction of the power storage elements 11, and a bottom wall portion 26C that connects the pair of side wall portions 26A and 26B (see paragraph 45).  An upper portion of the electrical wire holding portion 26 thereby defines an opening.  The electrical wire pressing pieces 27 (closing part) each extend from the upper end of the one side wall portion 26A via a hinge 27A (second hinge part), and are locked by a pressing piece locking portion 28 provided on the other side wall portion 26B (see paragraph 46).
	Regarding claim 8, Fukushima teaches that the bending member 30 also includes a fixing member 35 that fixes the electrical wires 38 to the bending member 30 even when the bending member 30 is in the bent position (in a state where the opening is closed by the closing part) (see paragraph 52; FIGS. 3 and 7).  The fixing member 35 is provided external to the pressing piece 27 (house the electric cable at an outer surface of the closing part).
	Regarding claim 9, Fukushima teaches that the insulating protector 20 includes two lines of bus bar housing portions 21 (bus bar holding members) (see paragraph 33).  An opening is formed in a portion of the peripheral wall 21A of the bus bar housing portion 21 on one side thereof, and this opening portion is in communication with a terminal holding portion 22 (end linking members) which holds a connection portion that connects a detection terminal 17 to an electrical wire 38 (see paragraphs 33 and 35).  An opening is formed in the wall portion of the terminal holding portion 22, and this opening portion is an electrical wire introduction portion 25 through which the electrical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (hereinafter “Fukushima”) (U.S. Pub. No. 2017/0294640A1).
Regarding claim 1, Fukushima teaches a wiring module 10 (connection module) according to the present embodiment is attached to a power storage element group 12 
The wiring module 10 includes an insulating protector 20 (protector; holding member), multiple bus bars 15 that are housed in the insulating protector 20, detection terminals 17 that detect the state of the power storage elements 11, and electrical wires 38 (electric cables) that are connected to the detection terminals 17 (see paragraph 31).  
The insulating protector 20 has an electrical wire holding portion 26 (electric cable housing part) for holding the electrical wires 38 between the two lines of bus bar housing portions 21 (see paragraph 33).
The electrical wire holding portion 26 includes a pair of side wall portions 26A and 26B that are arranged along the alignment direction of the power storage elements 11, and a bottom wall portion 26C that connects the pair of side wall portions 26A and 26B.  The electrical wires 38 are placed on the bottom wall portion 26C. Electrical wire pressing pieces 27 that extend in a direction that intersects the routing direction of the electrical wires 38 are arranged between the pair of side wall portions 26A and 26B, and prevent the electrical wires 38 from popping up (see paragraph 45).  As can be seen in FIG. 6, a space between the pair of side wall portions 26A and 26B, the bottom wall portion 26C and the pressing pieces 27 defines an opening (lead-out opening) through the electrical wires 38 pass through.
An end portion of the bottom wall portion 26C of the electrical wire holding portion 26 is connected to a bending member 30 (electric cable attachment part) via a hinge 31 (hinge part) (see paragraph 47).  A support portion 29, which supports the bending member 30 when bent to protrude downward, is provided below the electrical 
Fukushima notes that rather than the bending member 30 being bent at the hinge 31 downward approximately 90° relative to the bottom wall portion 26C of the electrical wire holding portion 26 is described in the above embodiment, a configuration is possible in which the bending member is bent upward approximately 90° relative to the bottom wall portion of the electrical wire holding portion (a bent state thereof).  In this upwardly bent configuration, it is understood that the support portion 29 would be provided above the electrical wire holding portion 26 of the insulating protector 20, such that the bending member 30 may engage the locking pieces 29A when the bending member 30 is bent approximately 90° upward.  
Although Fukushima only describes a single bending member 30 provided at one end of the power storage module M, it is appreciated by one of ordinary skill in the art that a second bending member 30 may be provided on the opposite end of the power storage module M.  The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (see § MPEP 2144.04).
Regarding claim 2, it is further understood that when the bending member 30 is bent approximately 90° upward, the bending member 30 effectively blocks the opening defined by the space between the pair of side wall portions 26A and 26B, the bottom wall portion 26C and the pressing pieces 27 (electric cable attachment part is disposed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakayama et al. (U.S. Pub. No. 2017/0117068A1) teaches an insulating protector 15 including a wire routing section 70 including a placement wall 71, wherein the placement wall 71 is formed with a projecting section 77 and a wire mounting section 81 onto which voltage detection wires are to be mounted via a flexible hinge 80 (see Abstract; FIGS. 1, 5 and 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727